                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. 2:18-cr-20800
             Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 D-1 RAJENDRA BOTHRA,

             Defendant.
                                   /



        ORDER GRANTING GOVERNMENT'S MOTION TO STAY [90]

      On January 16, 2019, the Court granted Defendant Rajendra Bothra's motion

for revocation of detention order. ECF 82. The Court noted "that reasonable jurists

could debate its findings" and advised that it would stay the order if the Government

filed and served a notice of appeal within ten days. Id. at 325. On January 25, 2019,

the Government filed a notice of appeal of the detention revocation order. ECF 89.

The Government also filed a motion to stay the order. ECF 90. The Government

explains that there is significant evidence of risk of flight, including Defendant's false

statements and material omissions regarding his foreign ties and assets,

international travel, and financial affairs. Id. at 408. The Government argues that if

Defendant fled before its appeal is heard, its case would be irreparably injured and

the public interest would be harmed. Id. at 409.

      A stay is "an exercise of judicial discretion," the propriety of which depends on

the circumstances of a particular case. Nken v. Holder, 556 U.S. 418, 433 (2009)



                                            1
(citing Virginian Ry. Co. v. United States, 272 U.S. 658, 672–73 (1926)). "The party

requesting a stay bears the burden of showing that the circumstances justify an

exercise of that discretion." Id. at 433–34. The Court must consider the following

factors regarding the issuance of a stay: "(1) whether the stay applicant has made a

strong showing that he is likely to succeed on the merits; (2) whether the applicant

will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the

public interest lies." Id. at 434 (quoting Hilton v. Braunskill, 481 U.S. 770, 776

(1987)).

      Here, the Government has not made a strong showing that it is likely to

succeed on the merits. A district court's factual findings in granting pretrial release

on bond are reviewed for clear error. United States v. Hansen, 108 F. App'x 331 (6th

Cir. 2004). The district court's legal conclusions and mixed questions of law and fact

are reviewed de novo. Id. (citing United States v. Hazime, 762 F.2d 34, 37 (6th Cir.

1985)). In issuing the detention revocation order, the Court considered several

overlapping factors, including the risk of flight, the nature of the offense, and the

possibility of imposing conditions of release that could ensure Defendant's

appearance. The Court's decision was therefore supported by the record, and the

Government has not made a strong showing that the Court committed clear error.

      But the Government could be irreparably injured if the Court does not issue a

stay and Defendant flees. If the Court does not issue a stay, it is possible that




                                          2
Defendant could flee before the appeal is decided, irreparably harming the

Government's case.

      Issuance of the stay could pose some injury to Defendant. Defendant argues that

he has already complied with many of the conditions of release imposed by the Court,

citing his efforts to disclose his family's assets and surrender his credits cards and his

family's travel documents. ECF 93, PgID 415–16. The only condition outstanding is

payment of Defendant's $7-million bond. Id. at 415. The injury to Defendant, however,

is mitigated by the reflection of detention time in the sentence if Defendant is

convicted. And if the Court does not issue a stay, and the Sixth Circuit reverses the

Court's detention revocation order, Defendant would be prejudiced anyway—he will

have liquidated his assets and paid a bond of millions of dollars.

      Finally, the public interest lies in ensuring Defendant's appearance in the

upcoming criminal proceedings. Although the Court set conditions of release

calculated to ensure Defendant's appearance, the continuing uncertainty about

Defendant's full financial position brings into question the sufficiency of the $7-

million bond. Furthermore, if the Court does not issue a stay and the Sixth Circuit

reverses the Court's detention revocation order, addressing the $7-million bond

condition will be difficult, as Defendant will have already liquidated his assets to pay

the bond. Judicial efficiency therefore weighs in favor of issuing a stay.

      In sum, reasonable appellate jurists could debate the Court's findings in this

matter. Thus, on balance, the factors weigh in favor of granting a stay. The Court will

stay the detention revocation order until the Sixth Circuit decides the merits of the




                                            3
appeal or until the Solicitor General declines to authorize the appeal, whichever

occurs first.

       WHEREFORE, it is hereby ORDERED that Plaintiff's motion to stay [90] is

GRANTED.

       IT IS FURTHER ORDERED that the order revoking the detention order [82]

is STAYED.

       SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: February 12, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 12, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         4
